           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

ANTHONY L. PATTON,
ADC #160758                                                  PLAINTIFF

v.                     No. 4:19-cv-119-DPM-PSH

RALPH MURPHY, Officer,
Pulaski County Jail; and
PULASKI COUNTY DETENTION
FACILITY                                                 DEFENDANTS

                                  ORDER
     On de nova review, the Court adopts Magistrate Judge Harris' s
recommendation, NQ 4, and notes Patton's filing, NQ 6, which is not an
objection in substance.   FED.   R. CIV. P. 72(b)(3). Patton acknowledges
that the Pulaski County Detention Facility isn't subject to a § 1983 suit.
NQ 6. The claims against it are therefore dismissed without prejudice.
Patton's claims against Ralph Murphy will proceed. NQ 5.
     So Ordered.


                                         D.P. Marshafl Jr.
                                         United States District Judge
